                                                             ~-
                                                        -~ ...
                                              USDC s; i. :
                                                                  ~~   -·-- . - --- -·--7
                                                                                        I
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
SS&C TECHNOLOGY HOLDINGS, INC.,

                 Plaintiff,                       19-cv-7859 (JSR)

                 -v-
                                                 MEMORANDUM ORDER
AIG SPECIALTY INSURANCE COMPANY,

                 Defendant.
------------------------------------- X



JED S. RAKOFF, U.S.D.J.

      Familiarity with the relevant background to this case is

here assumed. On August 21, 2019, plaintiff SS&C Technologies

Holdings, Inc.   ("SS&C") brought the instant three-count action

against defendant AIG Specialty Insurance Company ("AIG"). ECF

No. 1. On November 5, 2019, the Court granted AIG's motion to

dismiss the second count, a claim for declarato~y judgment. ECF

No. 28. On January 29, 2020, the Court granted summary judgment

in favor of SS&C on the first count, a claim for breach of

contract, and granted summary judgment in favor of AIG on the

third count, a claim for breach of the implied covenant good

faith and fair dealing. ECF No. 63.

      Now before the Court are the parties' cross-motions

regarding how much prejudgment interest, if any, SS&C is

entitled to on the judgment on the first count, from June 13,

2019, the date SS&C paid the settlement amount at issue, to the



 ,,
date of entry of the judgment. AIG Specialty Insurance Company's

Brief with Respect to Prejudgment Interest, ECF No. 64   ("AIG

Mero."); ECF No. 65; Plaintiff's Memorandum of Law in Support of

its Motion for Prejudgment Interest, ECF No. 66 ("SS&C Mero.").

For the reasons set forth below, the Court holds that SS&C is

entitled to prejudgment interest at the rate of 10% per year on

the judgment on the first count.

     Connecticut General Statutes§ 37-3a 1 provides that

"interest at the rate of ten percent a year, and no more, may be

recovered and allowed in civil actions         as damages for the

detention of money after it becomes payable." Conn. Gen. Stat. §

37-3a. To award prejudgment interest under§ 37-3a, "[f]irst,

the claim to which the prejudgment interest attaches must be a

claim for a liquidated sum of money wrongfully withheld and

second, the trier of fact must find, in its discretion, that

equitable considerations warrant the payment of interest."

Nelson v. Tradewind Aviation, LLC, 111 A.3d 887, 904   (Conn. App.

2015), cert. denied, 113 A.3d 1016 (Conn. 2015) . 2



1 The Court has previously determined that Connecticut law
governs the insurance policy at issue. See ECF No. 28, at 5 n.3.

2 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.



                                   2
     The parties do not dispute that the first element is

satisfied, but they disagree with respect to the second element.

In arguing that equitable considerations do not warrant the

award of interest, AIG contends that the parties had a bona fide

dispute as to the interpretation of exclusion INV(a) in

Endorsement #5, and the Court acknowledged that AIG did not act

in bad faith in asserting its position. See ECF No. 63, at 12,

13, 15, 17. Although that may be true, there is no question that

SS&C was wrongly deprived of the money to cover its settlement

payment, and equity favors compensating SS&C for such wrong.

Crosskey Architects, LLC v. Poko Partners, LLC, ,218 A.3d 133,

150 (Conn. App. 2019)   ("[P]rejudgment interest for money

detained after it becomes due is compensatory because it

compensates or reimburses plaintiffs for the interest they could

have earned on the money that was rightfully theirs, but that

was not paid when it became due."). Also, equitable principles

that typically weigh against awarding prejudgment interest, such

as dilatory conduct by the prevailing party or the potential for

duplicative recovery, are not present here. See, e.g., Town of

Stratford v. A. Secondino & Son, Inc:, 38 A.3d 179, 188      (Conn.

App. 2012); Constas v. Risoli, No. FSTCV030197574S, 2013 WL

1943949, at *5 (Conn. Super. Ct. Apr. 19, 2013).




                                 3
        Therefore, the Court awards prejudgment interest to SS&C at

the rate of 10% per year from June 13, 2019 to January 29, 2020. 3

The Clerk of the Court should close the entry bearing docket

number 65 and enter final judgment.

        SO ORDERED.

    Dated:   New York, NY

             February~, 2019               JED S. RAKOFF, U.S.D.J.




3 In addition, pursuant to 28 U.S.C. § 1961(a), post-judgment
interest at the rate of 1.5475% per year has been accruing since
January 29, 2020.


                                   4
